Determination of the respondent Police Commissioner, dated April 11, 1989, which found petitioner guilty of wrongfully addressing two civilian males in a discourteous and disrespectful manner, and which imposed a penalty of loss of 15 days’ vacation, is unanimously confirmed, the petition denied and the proceedings brought pursuant to CPLR article 78 (transferred to this court by order of Sup Ct, NY County [Edith Miller, J.], dated Nov. 17, 1989) is dismissed, without costs and without disbursements.
There is substantial evidence to support the Commissioner’s determination that petitioner was disrespectful, profane and discourteous to the civilian complainants. It was for the respondent to choose between the competing inferences raised by the evidence. Further, the Hearing Officer articulated specific reasons for crediting the veracity of the civilian wit*517nesses as opposed to the petitioner or his partner. Concur— Sullivan, J. P., Rosenberger, Ellerin, Ross and Smith, JJ.